Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2019 has been considered by the examiner.

Claim Objections
Claim 10 is  objected to because of the following informalities:  
The claim does not end in a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 2 recites “a first synchronizer” and “a second synchronizer” which renders the claims indefinite. Specifically, “a sleeve synchronizer” is already claimed and it is unclear if the first and second synchronizers are in addition to the sleeve synchronizer. The number of synchronizers required by the claim cannot be determined. 
Claim 3 recites “at least on drive gear for a shift range” which renders the claims indefinite. Specifically, “a first drive gear” and “a second drive gear” are already claimed, and the number of drive gears required by the claims cannot be determined. 
Claim 3 recites “a plurality of driven gears for a shift range” which renders the claim indefinite. Specifically, “a first driven gear” and “a second driven gear” are already claimed, and the number of drive gears required by the claims cannot be determined. Additionally, “a shift range” is already claimed, and the number of shift ranges, and which gears compose the shift ranges cannot be determined. 
Claim 4 recites “a synchronizer for a shift range” which renders the claims indefinite. Specifically, the number of synchronizers and shift ranges required by the claims cannot be determined. Additionally, the combination of gears and synchronizers composing the unknown number of shift ranges cannot be determined. 
Claims 5-8 are generally unclear for the reasons given above for the preceding claims. The number of gears, synchronizers and shift ranges, and their relationship cannot be determined. 
With specific reference to Claim 8, it is unclear how the any of the shift ranges are formed, as claim 5 requires the first and second drive gears and the first and second driven gears to form the highest and lowest shift ranges, while claim 8 appears to indicate that the highest and lowest ranges don’t use these gears.
Claim 9 recites “at least on drive gear for a shift range” which renders the claims indefinite. Specifically, “a first drive gear” and “a second drive gear” are already claimed, and the number of drive gears required by the claims cannot be determined. 
Claim 9 recites “a plurality of driven gears for a shift range” which renders the claim indefinite. Specifically, “a first driven gear” and “a second driven gear” are already claimed, and the number of drive gears required by the claims cannot be determined. Additionally, “a shift range” is already claimed, and the number of shift ranges, and which gears compose the shift ranges cannot be determined. 
Claim 10 recites “a synchronizer for a shift range” which renders the claims indefinite. Specifically, the number of synchronizers and shift ranges required by the claims cannot be determined. Additionally, the combination of gears and synchronizers composing the unknown number of shift ranges cannot be determined. 
Claims 11 is generally unclear for the reasons given above for the preceding claims. The number of gears, synchronizers and shift ranges, and their relationship cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5 and 7-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baldwin (USPN 8,720,290).
Baldwin discloses a double clutch transmission (DCT) for a vehicle, the DCT comprising: 
a first input shaft (26) and a second input shaft (22) configured to change states receiving power from a same power source (20), respectively; a first output shaft (34) and a second output shaft (32) each mounted in parallel with the first input shaft; a first drive gear (42) mounted on and rotated with the first input shaft; a second drive gear (54) mounted on and rotated with the second input shaft; a first driven gear (46) engaged with the first drive gear and rotatably mounted on a selection output shaft (32) which is one of the first output shaft and the second output shaft; a second driven gear (60) engaged with the second drive gear and rotatably mounted on the selection output shaft; and a sleeve synchronizer (76, connects gear 46 to 32 or gear 60, considered to selectively connect between the first and second driven gears) configured for selectively connecting between the first driven gear and the second driven gear; wherein the selection output shaft on which the first driven gear and the second driven gear are mounted includes: a first synchronizer (76) which selectively connects the first driven gear to or from the selection output shaft; and a second synchronizer (74) which selectively connects the second driven gear to or from the selection output shaft; wherein the first input shaft and the second input shaft are provided with at least one drive gear for a shift range, respectively; and wherein at least one of the first output shaft and the second output shaft is provided with a plurality of driven gears for a shift range which are engaged with the at least one drive gear for the shift range to form respective shift range (as best understood, see Figure 1, both input shafts have drive gears, and both output shafts have driven gears); wherein the at least one drive gear for the shift range is mounted on and rotated with the first input shaft or the second input shaft (see Fig. 1, either 40, 42, 52, 54 or 56); st-8th) which is implemented by the DCT; and wherein the lowest shift range and the highest shift range are implemented by the at least one drive gear and the plurality of driven gears in a state of connecting the first driven gear to the second driven gear by the sleeve synchronizer (see Table 2, at the bottom of Column 4 – both the 1st range and 8th range utilize the sleeve synchronizer 76 and power is transferred between gears 46 and 60); wherein the selection output shaft is the second output shaft; and wherein when implementing the highest shift range (8th), the power transmitted from the second input shaft is transmitted to the first input shaft through the second driven gear and the first driven gear (see Table 2) and then, transmitted to the first output shaft through one of the at least one drive gear mounted  on the first input shaft (42) and the plurality of driven gears engaged with the at least one drive gear(50); wherein the first drive gear and the first driven gear, the second drive gear and the second driven gear are respectively configured to form one of shift range (see Table 2, R1) among remaining shift ranges except for the lowest shift range and the highest shift range.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658